Citation Nr: 1422898	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-02 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to an improved death pension prior to November 1, 2008.


REPRESENTATION

The Appellant is represented by:  James G. Fausone, Attorney




ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to April 1974.  He died in December 1999.  The Appellant is the Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2006, the Board issued a decision denying the Appellant's claims.  The Appellant appealed the Board's October 2006 decision to the U.S. Court of Appeals for Veterans Claims (Court).  A January 2008 joint motion for remand and Court Order vacated the Board's October 2006 decision and remanded the Appellant's claims to the Board for additional development and consideration.  In July 2008, the Board remanded the Appellant's claims.  Subsequent to the July 2008 remand, the Appellant was granted death pension benefits, effective November 1, 2008.  Given that this did not constitute a full grant of the benefits sought on appeal, the Appellant's relevant claim was re-captioned as seen above.  The Appellant's claims were then returned to the Board.

In September 2012, the Board remanded the Appellant's claim for additional development.  After undertaking this development, the Agency of Original Jurisdiction (AOJ) re-adjudicated the Appellant's claims and then issued an August 2013 supplemental statement of the case.  The Appellant's claims have been returned to the Board for additional appellate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.
REMAND

Generally, VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. 
§ 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability (1) contributed substantially or materially to cause death; (2) that it combined to cause death; OR (3) that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).

At the time of his death, the Veteran's service-connected disabilities were sickle cell disease, rated at 100 percent, effective January 17, 1997, and depression as secondary to sickle cell disease, rated at 50 percent, effective February 18, 1997.  The Veteran died in December 1999.  A 100 percent rating for sickle cell disease is associated with the following symptoms:  repeated painful crises, occurring in skin, joints, bones, or any major organs caused by hemolysis and sickling of red blood cells, with anemia, thrombosis and infarction, with symptoms precluding even light manual labor.  38 C.F.R. § 4.118, Diagnostic Code 7714 (2013).  With respect to the Veteran's depression, a 50 percent rating represents occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.150, General Rating Formula for Mental Disorders (2013).
 
A referenced above, the Veteran's depression was granted service-connection secondary to his service-connected sickle cell disease.  38 C.F.R. § 3.310 (2013).  The September 1997 rating decision that granted service connection for depression is predicated on findings that the Veteran endorsed fearing for his future based on his belief that his sickle cell disease was worsening.  During a VA examination, the Veteran explained to the examiner that he experienced physical pain, as well as daily emotional pain, due to his sickle cell disease.  In this context, the Veteran endorsed suicidal ideations, frustration with his life, a low frustration tolerance, that he was quite depressed about his sickle cell disease "all the time," and that he felt that he is not like other people.  Ultimately, the examiner's impression was that the Veteran was severely depressed and that his depression was significantly related to his service-connected sickle cell disease.  

In September 2012, the Board remanded the Appellant's above-captioned claims in order to obtain an opinion as to whether the Veteran's service-connected depression or sickle cell disease was the principle cause of the Veteran's death or whether either or both was/were a contributory cause of death.  In so doing, the Board requested that the examiner specifically review November and December 1999 VA psychiatric treatment records reflecting the Veteran's threats of suicide by overdosing and reports of auditory hallucinations, including voices telling him to kill himself by overdosing.  Additionally, the Board requested that the examiner provide an opinion as to whether the Veteran's service-connected sickle cell disease and/or depression rendered him unable to exercise sound judgment at the time of his death, given the medical evidence showing psychosis, suicidal ideation, and impaired judgment.  Lastly, the Board requested that the examiner comment on all of the medical opinions of record, namely a July 2003 VA opinion, July 2011 VA opinions, and a June 2012 Veterans Health Administration opinion.

While the Appellant's claims were in remand status, 3 separate opinions were obtained by the AOJ, dated in April 2013, May 2013, and August 2013.  

After reviewing the Veteran's claims file, the April 2013 VA examiner rendered etiological opinions that were negative to the Appellant's claims.  In support of these opinions, the examiner opined that the Veteran's "main" diagnosis at the time of his death was not depression and, instead, were poly-substance dependence and substance induced mood disorder.  Use of the word "main" suggests that a diagnosis of depression was still present at the time of the Veteran's death, but that it did not represent his only diagnosis.  With that said, however, the examiner then opined that, according to the Diagnostic and Statistical Manual of Mental Disorders (4th ed.), in the presence of a substance abuse induced mood disorder, any psychiatric diagnosis is precluded.  As such, the examiner's rationale is internally contradictory (i.e., that depression was present but not the main diagnosis and that depression could not be present given the Veteran's substance abuse induced mood disorder).  Further, the examiner did not make any reference to the Veteran's service-connected sickle cells disease or the psychiatric effects thereof.  For these reasons, the Board finds that the April 2013 VA examination is not adequate for purposes of adjudicating the Appellant's claims.

In May 2013, the AOJ obtained a supplemental opinion from a different VA examiner with respect to the Veteran's service-connected sickle cell disease.  The examiner indicated that the Veteran's claims file had been reviewed.  The examiner then provided a negative opinion concerning the etiological relationship between the Veteran's cause of death and his sickle cell disease.  In support of this opinion, the entirety of the examiner's rationale is as follows:  "There is no objective evidence whatsoever that the [service-connected] condition of sickle cell anemia was a principle or contributory cause of the Veteran's death."  The examiner then provided selected quotes from the Veteran's death certificate, autopsy report, and treatment reports, but included no additional discussion.  The Board finds that the examiner's May 2013 opinion is conclusory and, thus, is not adequate for purposes of adjudicating the Appellant's claims.  Further, it appears as though the May 2013 VA examiner restricted consideration of the Veteran's sickle cell disease to the specific disease process associated with sickle cell disease.  There was no consideration or discussion of the secondary effects of the Veteran's sickle cell disease on his mental/psychiatric status, which is especially significant considering that the Veteran's depression was granted service connection as secondary to his sickle cell disease.  For this reason, the Board also finds that the VA examiner's May 2013 opinion is inadequate.

In August 2013, the AOJ obtained yet another supplemental opinion from another VA examiner.  After reviewing the Veteran's claims file, the examiner opined that "[i]t does not appear that this [V]eteran's service-connected sickle cell disease and/or depression was a principle or contributory cause of the Veteran's death."  The examiner then opined that, given the Veteran's history of chronic poly-substance dependence, it was less likely as not that the Veteran's sickle cell disease and/or depression rendered him unable to exercise sound judgment at the time of his death.  In support of these opinions, the examiner then provided selected quotes from various documents associated with the claims file, namely opinions from other medical professionals.  Then, the examiner stated that there was no objective evidence to support finding that the Veteran's sickle cell disease impacted his judgment or was a principle or contributory cause of his death.  First, the Board finds that the examiner's rationale is conclusory.  Second, use of the word "appear" in the rendered opinion is too speculative to be probative in this matter.  Third, with respect to the examiner's finding that there is no objective evidence demonstrating that the Veteran's judgment was impacted by his sickle cell disease, as discussed above, service connection for the Veteran's depression was granted secondary to his sickle cell anemia based on a VA examiner's opinion.  This demonstrates that the Veteran's sickle cell disease caused a psychiatric impact in the form of depression, which was granted service connection.  Further, the Veteran's service-connected depression was assigned a 50 percent rating at the time of his death.  According to the applicable rating criteria, a 50 percent rating includes symptoms of, or symptoms approximating, impaired judgment.  Significantly, the evidence of record specifically demonstrated that the Veteran experienced psychosis, suicidal ideation, and impaired judgment.  Consequently, the Board finds that the examiner's August 2013 opinion is not adequate as it is based on an incomplete and/or inaccurate factual premise.

In sum, the Board finds that the VA examiners' opinions obtained pursuant to the September 2012 remand are inadequate.  Consequently, a remand in order to another opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance). 

Additionally, as is illustrated by the above discussion, the Board finds that it would be helpful if one examiner is asked to address all of the salient questions presented by the Appellant's claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make the Veteran's claims file available to a VA examiner in order to obtain a single opinion, if possible.  After reviewing the claims file, the examiner should discuss the relationship between the Veteran's poly-substance use/abuse and his service-connected depression, to include discussion of the medical articles associated with the claims file linking depression and drug use and overdosing.  The examiner should then state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected sickle cell disease and/or depression:

(a) constituted the principal cause of the Veteran's death.  In order for either of these disabilities to be considered the principle cause of the Veteran's death, the disability must be:

(i) the immediate or underlying cause of death, or 
(ii) be etiologically related to the cause of death; OR

(b) constituted a contributory cause of death.  In order for these disabilities to be considered a contributory cause of death, it must be shown that the service-connected disability:

(i)  contributed substantially or materially to cause death; 
(ii)   that it combined to cause death; or 
(ii)  that it aided or lent assistance to the production of death.  

It is not sufficient to show that the service-connected disabilities casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disabilities and the Veteran's death.

In rendering the above opinions, the examiner is asked to consider and discuss whether either service-connected disability negatively affected the Veteran's ability to exercise sound judgment, to include specific consideration of the psychiatric impact of the Veteran's sickle cell disease (being fearful about his future, physical and emotional pain, etc.), the fact that the Veteran's depression is secondary to his sickle cell disease, and the evidence demonstrating impaired judgment.  The examiner should also address November and December 1999 VA psychiatric treatment records reflecting the Veteran's threats of suicide by overdosing and reports of auditory hallucinations, including voices telling him to kill himself by overdosing.

A complete underlying rationale for any opinion provided must be included.

2.  Thereafter, the RO should re-adjudicate the appeal, to include all of the relevant evidence of record.  If the benefits sought on appeal remain denied, the RO should issue a supplemental statement of the case and provide the Appellant and her representative an appropriate period of time in which to respond.  Then, the appeal should be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

